 1

 2

 3

 4

 5

 6

 7                               THE DISTRICT COURT OF GUAM

 8       JONATHAN HUDSON,                                       CIVIL CASE NO. 19-00139
 9                           Plaintiff,
                                                                          ORDER
10                   vs.

11       G4S SECURE SOLUTIONS (GUAM),
         INC.,
12                      Defendant.
13
             On September 27, 2019, Plaintiff filed a pro se complaint against G4S Secure Solutions
14
     (USA), alleging employment discrimination on the basis of gender. ECF 1. Attached to the pro se
15
     form complaint was a “Statement of Claim,” which set out the specific factual allegations
16
     underlying Plaintiff’s claim. Id. at 7. Then-defendant G4S Secure Solutions (USA) moved to
17
     dismiss, asserting—among other things—that Plaintiff had improperly sued G4S Secure
18
     Solutions (USA), rather than her actual employer, G4S Secure Solutions (Guam). ECF 18.
19
             On January 29, 2020, Plaintiff superseded the original complaint by filing an amended
20
     pro se form complaint naming G4S Secure Solutions (Guam) (hereinafter “G4S”) as the
21
     defendant. ECF 21. However, the original “Statement of Claim” was omitted from the amended
22
     complaint, leaving only the form complaint. Defendant G4S now moves to dismiss, asserting that
23
     the amended complaint contains only conclusory assertions of liability and therefore fails to state
24
     a claim upon which relief can be granted.1 Rather than filing an opposition to the motion,
25

26
     1
       Because the amended complaint is simply a pro se form identifying the general nature of the
27   claim—employment discrimination on the basis of gender—and does not include the more
     detailed “Statement of Claim” that was attached to the original complaint, Defendant is correct
28
     regarding the conclusory nature of the amended complaint.
                                                      1
                  Case 1:19-cv-00139 Document 42 Filed 09/30/20 Page 1 of 2
 1   Plaintiff filed a request that her complaint be dismissed without prejudice so that she may refile

 2   the action once she has obtained counsel to represent her. ECF 37. Defendant requests oral

 3   argument on its motion to dismiss, ECF 40, but the Court finds that its disposition of this matter

 4   would not be significantly aided by oral argument and therefore DENIES the request.

 5          With respect to Plaintiff’s request that the action be dismissed without prejudice to her

 6   filing a new action after retaining counsel, the Court notes that 86 days have already elapsed

 7   between Plaintiff’s receipt of a right-to-sue notice from the E.E.O.C. and the filing of the present

 8   action. See ECF 1 at 1, 5, 11. Because of the 90-day limitations period on Plaintiff’s claim, see

 9   42 U.S.C. § 2000e-5(f)(1), it is simply not realistic to expect that Plaintiff will retain counsel in

10   time to file an amended complaint before the limitations period has expired. Dismissal without

11   prejudice would therefore be futile with respect to filing a subsequent action with the aid of

12   counsel. Plaintiff’s request for dismissal without prejudice is accordingly DENIED.

13          However, it appears likely that the deficiencies identified in Defendant’s motion to

14   dismiss could be cured by Plaintiff’s filing an amended complaint to state the factual basis for

15   the claim in more detail. Leave to amend is therefore warranted, especially in light of Plaintiff’s

16   pro se status. The Court accordingly DENIES Defendant’s motion insofar as it seeks dismissal

17   of this action with prejudice. Instead, the Court DISMISSES the operative complaint WITH

18   LEAVE TO FILE A SECOND AMENDED COMPLAINT that states the specific factual basis

19   for Plaintiff’s claim of employment discrimination.2 Any amended complaint shall be filed no

20   later than October 30, 2020. Failure to file an amended complaint by this deadline may result in

21   dismissal of the action with prejudice.

22
            SO ORDERED.
23                                                          /s/ Frances M. Tydingco-Gatewood
                                                                Chief Judge
24                                                          Dated: Sep 30, 2020
25

26
27   2
      To the extent Plaintiff believes the “Statement of Claim” attached to the original complaint
     already includes all relevant factual allegations, Plaintiff may simply refile the amended
28
     complaint form along with the original “Statement of Claim.”
                                                        2
                  Case 1:19-cv-00139 Document 42 Filed 09/30/20 Page 2 of 2
